FILED
                            NOT FOR PUBLICATION                               FEB 26 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODNEY JEROME WOMACK,                             No. 14-15410

               Plaintiff - Appellant,             D.C. No. 2:14-cv-00085-WBS-
                                                  EFB
  v.

L. SULLIVAN; et al.,                              MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Rodney Jerome Womack, a California state prisoner, appeals pro se from the

district court’s dismissal of his 42 U.S.C. § 1983 action alleging deliberate

indifference and retaliation. The district court dismissed for failure to pay a filing

fee, after it denied Womack in forma pauperis status on the grounds that he had

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“three strikes” under 28 U.S.C. § 1915(g). We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo a district court’s interpretation of section

1915(g) and related legal conclusions, Andrews v. King, 398 F.3d 1113, 1118 (9th

Cir. 2005), and we affirm.

       The district court did not abuse its discretion by denying Womack leave to

proceed in forma pauperis because it correctly determined that Womack had filed

at least three actions that had been dismissed as frivolous or for failure to state a

claim. See 28 U.S.C. § 1915(g); Andrews v. King, 398 F.3d 1113, 1121 (9th Cir.

2005) (explaining the meaning of “frivolous” and “failure to state a claim” under

§ 1915(g)). Therefore, the district court properly dismissed Womack’s action for

failure to pay the requisite filing fee.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       AFFIRMED.




                                            2                                     14-15410